Exhibit 10.1
 
 
SETTLEMENT AGREEMENT
 
This Settlement Agreement (this “Agreement”) is made and entered into this 3rd
day of May, 2010 (the “Execution Date”) by and between Ceridian Corporation
(“Ceridian”), a Minnesota corporation, having an office at 3311 East Old
Shakopee Road, Minneapolis, Minnesota 55425, and Asure Software, Inc., formerly
known as Forgent Networks, Inc. d/b/a Asure Software (“Asure”), a Delaware
corporation having an office at 108 Wild Basin Road, Austin, Texas 78746 (each
of Ceridian and Asure, a “Party,” and together, the “Parties”).
 
WHEREAS, Ceridian and iSarla, Inc. entered into a Distribution Agreement in
December 2005 (the “Distribution Agreement”); and
 
WHEREAS, Asure is the successor-in-interest to iSarla, Inc. for purposes of
performance under the Distribution Agreement; and
 
WHEREAS, Ceridian and Asure entered into a First Extension Agreement dated
December 31, 2007, extending the term of the Distribution Agreement, as
modified, until January 31, 2008.  Ceridian and Asure entered into a Second
Extension Agreement dated January 31, 2008, extending the term of the
Distribution Agreement, as modified, until February 29, 2008.  Ceridian and
Asure entered into a Third Extension Agreement dated February 29, 2008,
extending the term of the Distribution Agreement, as modified, until March 31,
2008.  Ceridian and Asure entered into a Fourth Extension Agreement dated
March 31, 2008, extending the term of the Distribution Agreement, as modified,
until June 30, 2008.  Ceridian and Asure entered into a Fifth Extension
Agreement dated June 30, 2008,  extending the term of the Distribution
Agreement, as modified, until July 31, 2008.  Ceridian and Asure entered into a
Sixth Extension Agreement dated July 31, 2008, extending the term of the
Distribution Agreement, as modified, until August 31, 2008.  Ceridian and Asure
entered into a Seventh Extension Agreement dated August 31, 2008, extending the
term of the Distribution Agreement, as modified, until September 30, 2008;  and
 
WHEREAS, under the Distribution Agreement, Asure provided a set of service
modules to Ceridian customers as a part of the full array of services provided
by Ceridian;
 
WHEREAS, the Parties continued to conduct business contemplated by the
Distribution Agreement after September 30, 2008; and
 
WHEREAS, a dispute has arisen between Ceridian and Asure regarding the
Distribution Agreement and/or the conducting of business contemplated by the
Distribution Agreement after September 30, 2008; and
 
WHEREAS, Ceridian filed a civil action styled Ceridian Corporation v. Asure
Software, Inc., formerly known as Forgent Networks, Inc. d/b/a Asure Software in
the 261st Judicial District Court, Travis County, Texas, Cause No.
D-1-GN-10-001029 (the “Lawsuit”); and
 
 
SETTLEMENT AGREEMENT
Confidential
Page 1

 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, Ceridian and Asure find it mutually advantageous (i) to enter into this
Agreement that will allow Ceridian and Asure to separate their business
relationship and state  the Parties’ rights and obligations going forward, and
(ii) to resolve the Lawsuit and release all claims between the Parties up to the
date of this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth below and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
 
 
SECTION I
 
 


 
Section 1.01                      Payment by Ceridian.  Ceridian will pay Asure
$119,704.98 for services performed in March 2010.
 
For the transition period consisting of the months of April through July
(“Transition Period”), Ceridian shall pay Asure for services set forth in
section 1.02 and 1.04 in the following amounts at the following times:
 
Within 2 business days of its receipt of a fully executed Agreement, Ceridian
shall payAsure $241,184.
 
On or before May 15, 2010, Ceridian shall pay Asure $200,000.
 
On or before June 15, 2010, Ceridian shall pay Asure $200,000.
 
On or before July 31, 2010, Ceridian shall pay Asure $200,000.
 
The $600,000 representing the final three payments shall be deposited into an
escrow account for the benefit of Asure. Such escrow account shall be
established at a mutually agreed escrow agent.
 
Section 1.02                      Duties and Obligations of Asure.
 
(a)           Service Delivery.  For and in return for the payments described in
Section 1.01 and other good and adequate consideration, Asure shall perform the
services and support required of it by the Distribution Agreement through
July 31, 2010, except as specifically provided in Section 1.04 below.  Although
Ceridian has ceased offering Asure modules to prospective clients, any client
who has contracted with Ceridian or any new client for which no alternative
product can be supplied will be serviced according to the terms of this
Agreement and the Distribution Agreement.  After July 31, 2010, Asure has no
obligation to provide any service or support under this Agreement or the
Distribution Agreement.
 
(b)           Transition Services.  For an in return for the payments described
in Section 1.01 and other good and adequate consideration, Asure will provide
Ceridian with such reasonable assistance as is necessary for the transition of
those customers choosing to do business with Ceridian.
 
 
SETTLEMENT AGREEMENT
Confidential
Page 2

 
 

--------------------------------------------------------------------------------

 
 
Section 1.03                      Ceridian’s Transition Services.  For an in
return for Asure’s duties and obligations and other good and adequate
consideration, Ceridian will provide Asure with such reasonable assistance as is
necessary for the transition of those customers choosing to do business with
Asure.   
 
Section 1.04                      Communication With Clients. On or before
May 3, 2010, the Parties shall issue a joint communication to those Ceridian
clients using Asure modules stating that the relationship between Ceridian and
Asure is terminating as of July 31, 2010, but that each will independently offer
human resource and related services to clients. Neither Ceridian nor Asure shall
have any communication with the clients prior to May 3, 2010, other than those
communications necessary to provide the existing services to those clients.  On
May 3, 2010, and thereafter, both Ceridian and Asure may solicit any client and
attempt to procure human resource and related business of any client.
 
Section 1.05                      Release by Asure.  In consideration for the
consideration noted above and the mutual promises, representations and
warranties contained herein, Asure and its agents, stockholders, employees,
officers, directors, affiliates, predecessors, successors, heirs, assigns,
beneficiaries, and all persons, natural or corporate in privity with it, hereby
releases, acquits, forever discharges and holds harmless, Ceridian and its
assigns, employees, parent companies, subsidiaries, predecessors and successors,
affiliates, employees of affiliates, agents, attorneys, officers, directors,
shareholders, and all persons, natural or corporate in privity with them, any
and all manner of action, damages, debts, expenses, fees, causes of action,
suits, sums of money, contracts, attorney’s fees, costs, agreements, claims,
counterclaims, controversies, judgments, settlements, demands and liabilities
whatsoever and of whatsoever kind or nature, before or because of any manner of
thing done, omitted or suffered to be done, existing at any time prior to and
including the date of this Agreement, in law, in equity or otherwise, fixed or
contingent, liquidated or unliquidated, known or unknown, suspected or
unsuspected, arising from or related to the subject matter of the Lawsuit,
whether such claim arises pursuant to a statute, the common law, contract,
implied contract or public policy.  Nothing in this section shall release the
obligations stated in this Agreement.
 
Section 1.06                      Release by Ceridian.  In consideration for the
consideration noted above and the mutual promises, representations and
warranties contained herein, Ceridian and its agents, stockholders, employees,
officers, directors, affiliates, predecessors, successors, heirs, assigns,
beneficiaries, and all persons, natural or corporate in privity with it, hereby
releases, acquits, forever discharges and holds harmless, Asure and its assigns,
employees, parent companies, subsidiaries, predecessors and successors,
affiliates, employees of affiliates, agents, attorneys, officers, directors,
shareholders, and all persons, natural or corporate in privity with them, any
and all manner of action, damages, debts, expenses, fees, causes of action,
suits, sums of money, contracts, attorney’s fees, costs, agreements, claims,
counterclaims, controversies, judgments, settlements, demands and liabilities
whatsoever and of whatsoever kind or nature, before or because of any manner of
thing done, omitted or suffered to be done, existing at any time prior to and
including the date of this Agreement, in law, in equity or otherwise, fixed or
contingent, liquidated or unliquidated, known or unknown, suspected or
unsuspected, arising from or related to the subject matter of the Lawsuit,
whether such claim arises pursuant to a statute, the common law, contract,
implied contract or public policy.  Nothing in this section shall release the
obligations stated in this Agreement.
 
 
SETTLEMENT AGREEMENT
Confidential
Page 3

 
 

--------------------------------------------------------------------------------

 
 
Section 1.07                      Dismissal of the Lawsuit.  Within 10 days of
its receipt of a fully-executed Agreement, Ceridian shall file a Notice of
Nonsuit With Prejudice dismissing the Lawsuit with prejudice.


 
SECTION II
MISCELLANEOUS
 
Section 2.01                      Agreement Terms Confidential. Unless otherwise
required in connection with any legal process or proceeding or as may otherwise
be specified herein, each Party shall treat the terms of this Agreement as
confidential.   Nothing herein shall prohibit any Party from providing this
Agreement or the terms hereof to its accountants, attorneys and advisors for the
purpose of tax reporting obtaining advice or other appropriate legal reporting
requirements.
 
Section 2.02                      Successors and Assigns. Except as otherwise
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the successor, permitted assigns and Affiliates of the Parties
hereto.
 
Section 2.03                      Assignment. No Party shall, without all other
Party’s prior written consent, assign or transfer this Agreement or any
obligations incurred hereunder to another except by merger, reorganization,
consolidation or sale of all or substantially all of that portion of such
Party’s business which is the subject matter of this Agreement; provided,
however, that the assignor delivers to the other Party prompt written notice of
such event and assignee remains responsible to the other Party  for the full
performance of all obligations under this Agreement. Any attempt to assign or
transfer this Agreement in contravention of this Section shall be void and of no
force and effect.
 
Section 2.04                      Entire Agreement. This Agreement constitutes
the entire agreement between the Parties with respect to the subject matter
hereof. No change, waiver or discharge hereof shall be valid unless it is in
writing and is executed by the Party against whom such change, waiver or
discharge is sought to be enforced. Each Party represents and  warrants that
they fully understand the provisions of this  Agreement and  the consequences of
entering in to  it, and have had an appropriate amount of time and  opportunity
to fully investigate, with legal counsel of  their choice, all of the facts and
circumstances surrounding the claims released herein. The are no oral
agreements, representations or warranties made by any Party to the other Party
not contained herein that induced any Party to enter into this Agreement.
 
Section 2.05                      Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of the State of Texas
without regard to any conflicts of laws principles thereof that would call for
the application of the laws of any other jurisdiction.
 
Section 2.06                      Heading. The article, section and paragraph
headings contained in this Agreement are for reference purposes only and shall
not in any way affect the meaning or interpretation of this Agreement.
 
 
 
SETTLEMENT AGREEMENT
Confidential
Page 4

 
 

--------------------------------------------------------------------------------

 
 
Section 2.07                      Counterparts. This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original,
but all of which shall be considered one and the same instrument.
 
Section 2.08             Authority. – Each person entering this  Agreement
represents that they have authority to enter in to this Agreement in the
capacity in which their signature appears. Each Party represents and  warrants
that  they own all of the claims that are released herein, and they have  not
transferred, pledged or otherwise encumbered any claim which they are releasing
hereunder.
 
Section 2.09              No Admissions. Nothing in this Agreement shall be
considered an admission of any claims asserted by any Party in the Lawsuit; all
such claims being specifically denied. The Parties have entered in to this
Agreement for the purpose of resolving disputed and competing claims without the
necessity of continued litigation.
 
IN WITNESS WHEREOF, Ceridian and Asure have caused this Agreement to be signed
and delivered, all as of the date first appearing above.
 
CERIDIAN CORPORATION                                               
         ASURE SOFTWARE, INC.
 
By: /s/ John F.
Hunter                                                                    By:
/s/ Paul D. Tesluk


Name: John F.
Hunter                                                                     Name:
Paul D. Tesluk


Title: Executive Vice
President                                                      Title: Asst.
Treasurer
 
 
 
 
SETTLEMENT AGREEMENT
Confidential
Page 5

 
 

--------------------------------------------------------------------------------

 